DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The species election requirement as set forth in the Office action mailed on 06/30/2022, has been reconsidered and withdrawn. 

Claim Status
	Claims 1-20 are currently pending and have been examined on their merits.

Attorneys of Record
	There are currently no Attorneys of Record associated with this application. If Applicant wishes for an approved attorney to be able to communicate with the Office, a Power of Attorney document should be filed.

Specification
The disclosure is objected to because of the following informalities:
the taxonomic names and abbreviations of microorganisms should be italicized (taxonomic names are found on pages 3- 9 and 11-15);
taxonomic names of species should not be capitalized (these errors are found on p. 7, par. 3; p. 8, par. 3; p.8, par. 5; p. 9, par. 2; and p. 13, par. 3)
a space should be added before “B. acidicola” on page 3;
“B. acidoterrestris” is misspelled as “B. acidoterrestrisr” on page 3;
“B. licheniformis” is misspelled as “B. lichniformis” (this error is found on p. 5, par. 2; p. 8, par. 2; p. 8, par. 5; p. 9, par. 2; p. 12, par. 1; p. 15, par. 2; and p. 15, par. 3);
the extra comma should be removed after “B. subtilis” on page 4;
the exponent values on page 5, par. 2 are written incorrectly. For example, page 5, par. 2, line 1 reads “5.85 x 107^7”. It is apparent that applicant does not intend to recite 5.85 x 1077; 
“Dextrose”, “Glucose”, “Calcium”, “Magnesium”, and “Zinc” should not be capitalized in page 7;
a space should be added following “…useful in plant protection.” in page 8, paragraph 5;
Appropriate correction is required.
The description of the drawings in the specification describes a “roller 11” (p. 16, line 9). Neither figure 6A nor 6B show reference “11”. The number “11” should be removed from the brief description.  

Claim Objections
	Claim 1 is objected to because a space should be added following the “1” in “1x 107 cfu/ml”.
	Claim 1 is further objected to because the abbreviation “cfu/ml” should be established by reciting “…at least 1 x 107 colony-forming units per milliliter (cfu/ml)”.
	Claim 2 is objected to because the word “or” should be added between “liquid” and “water” in line 2.
	Claims 2 and 8-9 are objected to because the taxonomic names and abbreviations of microorganisms should be italicized.
	Claim 8 is further objected to because:
a space should be added before “B. acidicola” in line 2;
“B. acidoterrestris” is misspelled as “B. acidoterrestrisr” in line 2;
the species abbreviation “a.” should be rewritten as “amyloliquefaciens” in line 6;
the species abbreviation “g.” should be rewritten as “globisporus” in line 21;
“B. pallidus” is recited twice in line 42;
the species abbreviation “s.” should be rewritten as “subtilis” in line 49;
the extra comma should be removed after “B. subtilis” in line 49; and
	Claim 9 is further objected to because the exponent values (ex. 7.5 x 10^8 cfu/ml) should be rewritten using superscript characters (ex. 7.5 x 108 cfu/ml) or the claims should be otherwise amended so that the recited exponent notation is consistent throughout the claims.
	Claim 9 is further objected to because “Bacillus licheniformis” is misspelled as “Bacillus lichniformis”.
	Claims 11 and 14 are objected to because the word “breed” should be changed to properly read “breeding”.
	Claims 13 and 15 are objected to because the word “comprises” in line 2 should be changed to properly read “comprising” or the claims should be amended to read “…producing the crossly cultivated microbial series which comprises a highly…”.
	Claims 13 and 15 are further objected to because the phrase “crossly cultivated” should be amended to “cross-cultivated”. “Crossly” is not an adjective which useable in this context.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is rejected because it recites the indefinite limitation “through a series of breeding cycles guided by genetic testing of microbes”. It is not clear whether this limitation is reciting an active step (i.e. the act of culturing and sub-culturing the microbes) or is merely reciting a process leading up to a first active step of “forming a predetermined microbial population”. Because of this lack of clarity, and the lack of any support in the specification for actively performing a series of breeding cycles guided by genetic testing of microbes, this limitation is not being examined as a required limitation of the method for forming soil enhancement comprising active steps of “forming a predetermined microbial population…and…dry forming the microbes onto a granular blend of soil amendment”.
Claims 2-20 are rejected because they inherit the same indefiniteness due to their dependence on claim 1.
Claim 2 is further rejected because it recites the limitation “the growth medium”. There is insufficient antecedent basis for this limitation in the claims because there is no recitation of a “growth medium” in the claim or the claim from which it depends (claim 1). For the purpose of compact prosecution, this claim will be interpreted as if it recites “wherein the soil amendment comprises a carbon source, sugar, molasses, or maltodextrin”. 
Claims 5-6 are further rejected because they recite the limitation "the waste".  There is insufficient antecedent basis for this limitation in the claims because there is no recitation of “waste” in the claims or the claim from which they depend (claim 1). For the purpose of compact prosecution, these claims will be interpreted as if they depended from claim 4 which recites “wherein the granular blend further comprises waste”. These claims should be amended such that antecedent basis is properly established (ex. by amending to “…wherein the granular blend further comprises waste and the waste comprises one of…”) or by amending the claims so that they depend from claim 4. 
Claim 6 is further rejected because it recites “…wherein the waste comprises mammal manure, animal manure, bird manure, chicken manure”. This claim is considered to be indefinite because the list does not employ “and” or “or”. Therefore, it is not clear if the waste must comprise all four of the recited elements (“and”) or only one of the recited elements (“or”). For the purpose of compact prosecution, this claim is interpreted to recite “…wherein the waste comprises mammal manure, animal manure, bird manure, or chicken manure”. 
Claims 13 and 15 are further rejected because they recite “…microbial series comprises a highly concentrated solution of microbes”. In this context, the term “highly” is a relative term which renders the claims indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what concentration of microbes is considered by the applicant to be “highly concentrated” opposed to simply being concentrated? In the interest of compact prosecution, these claims will be examined as if they recited “…microbial series comprises a concentrated solution of microbes” because it is not possible to ascertain what applicant means by “highly concentrated”. This claim must be amended to distinctly define the metes and bounds of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (WO 2016/135700 A1).
Yoon et al. (hereinafter Yoon) provides microbial consortia and compositions including microbes for use in agricultural or biodegradation applications (p. 1, lines 20-21). Specifically, Yoon describes a consortia of aerobic and/or anaerobic microbes derived from fertile soil and marine sources which have been co-fermented and stabilized to offer growth and yield benefits to crops (p. 5, lines 14-16). Yoon further teaches that the microbial consortia and compositions containing microbes can be used to treat soil, plants, or plant parts and can improve plant growth, improve stress tolerance and/or increase crop yield (p. 17, lines 15-19).
Regarding claim 1, as discussed above, this claim is found to be indefinite and is being examined under the interpretation set forth in the 112(b) section of this action. Yoon teaches that microbial consortia and compositions containing microbes can be used to treat soil, plants, or plant parts and can improve plant growth, improve stress tolerance and/or increase crop yield (i.e. enhance soil)(p. 17, lines 15-19).
With respect to “dry forming the microbes onto a granular blend of soil amendment”, Yoon teaches that in some embodiments the microbial consortia or composition are present in a dry formulation (i.e. dry forming) in formulations such as granules (p. 12, lines 18-19) and are added to soil treatments (i.e. amendments)(p. 19, lines 18-19).
With respect to the “concentrated form of at least 1 x 107 cfu/ml”, Yoon teaches that the inoculum of microbes has a concentration, in some examples, of about 0.05-5% v/v in a liquid medium (p. 14, lines 24-26). Although Yoon does not specifically teach that the amount of bacteria is at least 1 x 107 cfu/ml, a person having ordinary skill in the art would arrive at this range as a result of routine optimization. A person having ordinary skill in the art would be prompted to pursue this routine optimization based upon Yoon’s teaching that the amount of the composition to be applied is calculated and diluted to an amount sufficient to spray or irrigate the area to be treated (p. 18, lines 30-33) and would do so with a reasonable expectation of success because there is no evidence that the concentration is critical to achieving “soil enhancement”. See MPEP 2144.05(II).
Thus, claim 1 is considered to be obvious over Yoon as a result of routine optimization.
Regarding claim 2, as discussed above, Yoon makes obvious the method of claim 1.
With respect to “selecting a member of Bacillus as the microbe”, Yoon teaches that the selected microbe can be Bacillus spp. (p. 9, table 1; p. 11, lines 11-12; p. 22, line 5; p. 36, lines 16-31; claims 1-5).
With respect to “providing a carrier from one of: liquid, water”, Yoon teaches that if the composition is a solid such as a dry formulation, the solid can be applied directly or dissolved in water (or other liquid)(p. 19, lines 1-4).
With respect to “wherein the growth medium comprises a carbon source, sugar, molasses, or maltodextrin”, as discussed above, this limitation is found to be indefinite because it is not clear what “growth medium” is being referenced. Therefore, this limitation is examined as if it recites “wherein the soil amendment comprises a carbon source, sugar, molasses, or maltodextrin”. Yoon teaches that the dry formulation can be prepared by adding an osmoprotectant such as a sugar, for example, trehalose and/or maltodextrin (p. 12, lines 19-21). This teaching is considered to read on the soil amendment comprising a “carbon source”, “sugar”, or “maltodextrin”. The position that trehalose and maltodextrin read on “carbon source” is supported by applicant’s specification which states that the carbon source can be sucrose, for example (p. 7, par. 2). 
Regarding claims 3 and 17, Yoon teaches that in particular embodiments the composition is combined with a liquid fertilizer which includes an organic source of nitrogen such as urea (p. 7, lines 9-18; p. 18, lines 15-19).
Regarding claims 7 and 18-20, Yoon provides a specific example wherein the microbial composition is added to NPK liquid fertilizer (p. 28, lines 4-11; Figure 5B).
Regarding claim 8, Yoon teaches that the microorganism can be Bacillus amyloliquefaciens, Bacillus pocheonensis, Bacillus clausii, Bacillus subtilis, Bacillus cereus, Bacillus megaterium, Bacillus licheniformis, Bacillus thuringiensis, Bacillus pasteurii, Bacillus sphaericus, or Bacillus flexus (p. 9-10, Table 1; p. 11, lines 3-18; p. 25-26, Table 2;  p. 36, lines 1-3; claim 5).
Regarding claim 9, Yoon teaches that the microorganism can be Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus subtilis, or Bacillus megaterium (p. 9-10, Table 1; p. 11, lines 3-18; p. 25-26, Table 2;  p. 36, lines 1-3; claim 5). Yoon does not teach the specific amount of these microorganisms (in cfu/ml) as recited in the claim. Nevertheless, Yoon teaches that the inoculum of microbes has a concentration, in some examples, of about 0.05-5% v/v in a liquid medium (p. 14, lines 24-26). Although Yoon does not specifically teach that the amount of bacteria is in the claimed amounts, a person having ordinary skill in the art would arrive at these concentrations as a result of routine optimization. A person having ordinary skill in the art would be prompted to pursue this routine optimization based upon Yoon’s teaching that the amount of the composition to be applied is calculated and diluted to an amount sufficient to spray or irrigate the area to be treated (p. 18, lines 30-33) and would do so with a reasonable expectation of success because there is no evidence that the concentration is critical to achieving “soil enhancement”. See MPEP 2144.05(II).
Regarding claim 16, Yoon provides a specific example wherein humic acid is added to the composition comprising NPK liquid fertilizer and the microbial composition (p. 28, lines 4-11; Figure 5B).

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (WO 2016/135700 A1) in view of Helgason et al. (Canadian Journal of Soil Science, 2007, Vol. 87, pages 43-50).
The teachings of Yoon are set forth above and applied herein. Yoon is found to render claims 1-3, 7-9, and 16-20 obvious.
Regarding claims 4-6, as discussed above, Yoon makes obvious the method of claim 1. 
Yoon does not specifically teach that the granular blend of soil amendment further comprises waste (claim 4) such as fish meal, compost, or manure (claim 5), wherein the manure is mammal manure, animal manure, bird manure, or chicken manure (claim 6; examined under the interpretation set forth in the 112(b) section of this Office Action).
It is well-known that manure or composted manure can be used in soil amendments as a source of carbon, nitrogen, and phosphorus. For example, Helgason et al. (hereinafter Helgason) reviews the use of composted cattle manure in soil amendments. Helgason specifically teaches that composted beef cattle manure (i.e. waste, compost, manure, mammal manure, and animal manure) effectively restores productivity in artificially eroded and industrially disturbed soils (p. 43, right col., par. 1). Helgason teaches that the use of composted manure provides a specific advantage because its use is environmentally efficient and responsible because it can be used as a means of handling large quantities of manure produced by intensive livestock operations, will reduce the cost of hauling nutrients, encourages longer-distance transport and alleviates excess nutrient application on land adjacent to livestock production sites (p. 43, left col., par. 1). 
Therefore, because Yoon makes obvious a method of forming a soil enhancement comprising a predetermined microbial population and dry-forming the microbes onto a granular blend of soil amendment and Helgason teaches that composted cattle manure is an effective additive to soil amendments for the purpose of enhancing soil, it would have been obvious to persons having ordinary skill in the art to have combined these references to arrive at the instant claims. A person having ordinary skill would have recognized the results of the combination to be predictable because each element merely performs the same function (soil enhancement) as they do separately. This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(A).
Thus, claims 4-6 are considered to be obvious over Yoon in view of Helgason.

Claims 1-3, 7-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (WO 2016/135700 A1) in view of Bashan et al. (Plant Soil, 2014, Vol. 378, pages 1-33).
The teachings of Yoon are set forth above and applied herein. Yoon is found to render claims 1-3, 7-9, and 16-20 obvious.
Regarding claim 10, Yoon teaches that in some embodiments the microbial consortia or composition are present in a dry formulation (i.e. dry forming) in formulations such as granules (p. 12, lines 18-19). Yoon does not specifically teach that the dry forming comprises either dry-spraying (i.e. spray drying) or freeze drying with lyophilization. Yoon teaches that additional methods for preparing dry formulations are known to one of ordinary skill in the art (p. 12, lines 19-31).
	Bashan et al. (hereinafter Bashan) reviews characteristics of carriers for inoculants and formulations of inoculants including liquid, organic, inorganic, polymeric, and encapsulated formulations (p. 1, right col., par. 2). Specifically, Bashan teaches that a major role of formulation of inoculants is to provide a more suitable microenvironment, combined with physical protection for a prolonged period to prevent a rapid decline of introduced bacteria (p. 2, left col., par. 2). Bashan teaches that “the most common solutions” to the problem of extending shelf life includes producing dry formulations by lyophilization (p. 23, left col., par. 3). 
	Therefore, since Yoon teaches preparing dry formulations and Bashan teaches one of the “most common” techniques for dry formulating includes lyophilization, it would have been obvious to a person having ordinary skill in the art to have used lyophilization to prepare the dry formulated composition. The result of this modification would have been predictable to one of ordinary skill in the art because Bashan teaches that lyophilization is an established technique of dry formulation of soil enhancing bacteria which causes a lower water content in the final product and causes the bacteria to remain in a dormant form wherein their metabolism is very slow or stopped and are resistant to environmental stresses, insensitive to contamination, and are more compatible with fertilizer application (Id.). This obviousness is based upon the “use of known technique to improve similar devices (methods, or products) in the same way” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(C).
Thus, claim 10 is considered to be obvious over Yoon in view of Bashan.

Claims 1-3, 7-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (WO 2016/135700 A1) in view of Turner et al. (WO 2015/142186 A1).
The teachings of Yoon are set forth above and applied herein. Yoon is found to render claims 1-3, 7-9, and 16-20 obvious.
	Regarding claims 11-12 and 14, as discussed above, Yoon makes obvious the method of claim 1 including forming a predetermined microbial population through a series of breeding cycles guided by genetic testing of microbes.
	Yoon does not teach or make obvious the method comprising iteratively and selectively breeding generations of microbes through mutation to arrive at a predetermined microbial solution with screened traits including predetermined microbial genetic profiles and sub-profiles and/or separately cultivating and cross-cultivating multiple microbial series in a specific sequence.
	 Turner et al. (hereinafter Turner) provides a method of selection of one or more microorganisms for imparting one or more beneficial properties to a plant to overcome or ameliorate at least one of the disadvantages of known methods (p. 3, lines 1-5). Specifically, the methods taught by Turner aim to identify microorganisms which may be predicted to improve nitrogen fixation, release phosphate from the soil, release phosphate from inorganic forms of phosphate, or fix carbon, among others (i.e. enhance soil)(p. 29, lines 1-18). These traits are considered to be “screened traits” which are useful to enhance soil. Turner specifically employs a “directed evolution process” which subjects microorganisms to targeted or random genetic modification (p. 52, line 25 through p. 53, line 3). Turner teaches that this “directed evolution” can comprise a series of iterative steps following creation of the library to generate microbes conferring the desired phenotype (i.e. to arrive at a predetermined microbial solution with screened traits including predetermined microbial genetic profiles and sub-profiles) and teaches that recombinant libraries (i.e. multiple microbial series) may be used separately (i.e. cultivated) or combined (i.e. cross-cultivated) with naturally-occurring microbes derived from any material or step in a process of the invention (p. 69, lines 4-16). Turner teaches that there is an advantage obtained by stacking selective pressures in repeated rounds of the method of the invention (i.e. through iterative and selective breeding) which may allow for acquiring a population of microorganisms that may assist a plant in surviving a number of different environmental conditions (p. 48, line 31 through p. 49, line 2).
	Therefore, since Yoon makes obvious the method for forming soil enhancement comprising a series of breeding cycles guided by genetic testing to form a predetermined microbial population with predetermined characteristics and Turner teaches methods for iteratively and selectively breeding generations of microbes through mutation (claim 11) and separately cultivating and cross-cultivating multiple microbial series (claim 12), it would have been obvious to persons having ordinary skill in the art to have modified the method disclosed by Yoon to instead use either (claims 11 or 12) or both (claim 14) of these steps to arrive at a predetermined microbial population with predetermined characteristics. Turner provides a suggestion that the mutation and cultivation/cross-cultivation steps are capable of conferring the desired phenotype (i.e. predetermined characteristics). A person having ordinary skill in the art would have pursued this modification with a reasonable expectation of success because the modification is simply an alternate way of obtaining a predetermined microbial population or solution. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
	Regarding claims 13 and 15, Turner teaches that the microorganisms may be concentrated, diluted, or provided in natural concentration in which they are found in the source material (p. 29, line 34 through p. 30, line 1). 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9, 11-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,221,107 in view of Yoon et al. (WO 2016/135700 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘107 are drawn to a method for enhancing soil comprising “preparing” (i.e. forming) a solution with microbes and iteratively and selectively breeding microbial strains and using the microbes for application as a soil amendment. Claim 1 of ‘107 recites that the microbial solution is in the amount of at least 1 x 107 cfu/ml. This amount is similarly recited in claim 1 of the instant application. Claim 2 of ‘107 recites the selection of Bacillus and providing a carrier including liquid or water (corresponding to instant claim 2), claim 3 recites a carbon source (corresponding to instant claim 2), claim 4 recites sugars, molasses and maltodextrin (corresponding to instant claim 2) and claim 7 recites the same species as are listed in instant claim 8. The claims differ in that the instant claims further require that the microbes be “dry-formed”, however, this element is made obvious by Yoon which teaches that the microbes may be present in a dry formulation (p. 12, lines 18-19). 
Therefore, it is considered that claims 1-3, 7-9, 11-13, and 16-20 are unpatentable over claims 10 of US 10,22,107 in view of Yoon.

Claims 1-9, 12-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,221,107 in view of Yoon et al. (WO 2016/135700 A1) and Helgason et al. (Canadian Journal of Soil Science, 2007, Vol. 87, pages 43-50). 
The teachings of ‘107 and Yoon are set forth above and applied herein. 
Neither the claims of ‘107 nor the disclosure of Yoon make obvious the use of waste, fish meal, compost, or manure (including mammal manure, animal manure, bird manure, or chicken manure). However, as discussed by Helgason, manures such as composted beef cattle manure are useful for addition to soil amendments and have particular advantages such as environmentally responsible and efficient use of nutrients (p. 43, left col., par. 1 through right col., par 2). Therefore, because manure is known to be useful and advantageous in soil amendments, it would have been obvious for the composition of the method of forming a soil enhancement to further comprise a waste such as composted beef cattle manure.

Claims 1-10, 12-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,221,107 in view of Yoon et al. (WO 2016/135700 A1) and Bashan et al. (Plant Soil, 2014, Vol. 378, pages 1-33).
The teachings of ‘107 and Yoon are set forth above and applied herein. 
Neither the claims of ‘107 nor the disclosure of Yoon make obvious the use of dry-spraying or freeze drying with lyophilization. However, Yoon teaches that additional methods for preparing dry formulations are known to one of ordinary skill in the art (p. 12, lines 19-31).
Bashan reviews dry-formulation of microbes for agricultural application and teaches that a major role of formulation of inoculants is to provide a more suitable microenvironment, combined with physical protection for a prolonged period to prevent a rapid decline of introduced bacteria (p. 2, left col., par. 2). Bashan teaches that “the most common solutions” to the problem of extending shelf life includes producing dry-formulation by lyophilization (p. 23, left col., par. 3). 
Therefore, since Bashan teaches that one of the most commonly employed dry-formulation techniques is lyophilization, it would have been obvious to further modify the method to involve the use of lyophilization as the dry-formulation technique. 
 
Claims 1-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,221,107 in view of Yoon et al. (WO 2016/135700 A1) in view of Turner et al. (WO 2015/142186 A1).
The teachings of ‘107 and Yoon are set forth above and applied herein. 
Neither the claims of ‘107 nor the disclosure of Yoon make obvious the use of genetic mutation as a technique to arrive at the predetermined microbial composition. Nevertheless, Turner teaches the use of genetic mutation to arrive at a microbial composition having soil enhancing traits (p. 29, lines 1-18; p. 52, line 25 through p. 53, line 3). Therefore, it would have been obvious to simply modify the teachings of ‘107 and Yoon to involve the use of genetic mutation as taught by Turner. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20-27 of copending Application No. 16/283,074.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘074 are drawn to a method comprising selecting a microbial solution for predetermined microbial gene profiles and iteratively and selectively cross-breeding generations of said microbes to arrive at a concentrated microbial solution of at least 1 x 107 cfu/ml including wherein multiple single microbial series are cultivated in a specific sequence. Therefore, the methods of claims 1-20 of the instant application are considered to overlap in scope with at least the methods of claims 1-7, 9-10, and 20-26 of ‘074. Furthermore, the additionally recited elements (e.g. those recited in claims 2-9 and 16-20 of the instant application) are addressed by claims 2-4, 6-10, 20-21, and 25-26 of ‘074. Although ‘074 does not explicitly address the use of mutation to arrive at the predetermined microbial solution, this element is considered to be encompassed within the generic “microbiome selection” taught by claim 1 of ‘074.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/355,125.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘125 are drawn to a method to provide plant nutrient comprising selecting a series of microbes optimal for plant growing, mixing the microbes with urea and humic acid and combining with a fertilizer to form a solid fertilizer. Claim 10 recites iteratively and selectively breeding generations of microbes with predetermined microbial gene profiles to arrive at the microbial solution in a concentrated form of at least 1 x 107 cfu/ml including the use of separate and cross cultivation in specific sequences. Therefore, the methods of claims 1-20 of the instant application are considered to overlap in scope with the methods of claims 1-14 of ‘125. Furthermore, the additionally recited elements (e.g. those recited in claims 2-9 and 16-20 of the instant application) are addressed by claims 2-5, 7, 9 and 11-14 of ‘125. Although ‘074 does not explicitly address the use of mutation to arrive at the predetermined microbial solution, this element is considered to be encompassed within the generic “selective breeding” taught by claim 10 of ‘125.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/203,491.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘491 are drawn to a method for enhancing soil comprising preparing a microbial solution with microbes, a growth medium, and water and iteratively and selectively breeding generations of microbes with predetermined microbial gene profiles to arrive at the microbial solution in a concentrated form of at least 1 x 107 cfu/ml. Therefore, the methods of claims 1-20 of the instant application are considered to overlap in scope with the methods of claims 1-10 of ‘491. Furthermore, the additionally recited elements (e.g. those recited in claims 2-9 and 16-20 of the instant application) are addressed by claims 2-4, 7 and 10 of ‘491. Although ‘491 does not explicitly address the use of mutation to arrive at the predetermined microbial solution, this element is considered to be encompassed within the generic “selective breeding” taught by claim 1 of ‘491.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651